Title: To James Madison from James Miller, 30 May 1815
From: Miller, James
To: Madison, James


                    
                        Sir,
                        Fort Independence May 30th. 1815
                    
                    In looking over the register of the Army, I find in the list of Garrison Surgeons Mates to be retained in service, the name of Doctr. James H. Sargent omitted; I am confident the merits of this Gentleman has not been properly represented or known to the Gentlemen who made the selection, or, to your Excellency, else Dr. Sargent would have been one of the first of his grade retained: In 1808 when I first joined the 4th. Regt. Doctr. Sargent was Surgeons Mate on Fort Independence, I was Senr. officer on the same more than two years, during which time no man ever discharged his duty with more fidelity than Dr: Sargent, and since that to the present day; if the account of those officers who succeeded me in command are correct, no man was more indefatigable in his duty than he, his care & economy of public property has been proverbial, his care & attention, in the line of

his profession, has been felt by every officer and Soldier who has fallen sick within his garrison; he has never neglected professional duty for the sake of private gain, or, amusement; he is a man in moderate circumstances as to property, has devoted himself to the service for these nine years, fond of it, and a zealous supporter and friend of the present Administration: there appears from the Register that one Garrison Surgeons Mate is still wanting to make up the establishment.
                    Permit me Sir, to solicit the favor of having Doctr. Sargent retained in the service in the same situation he has been, his future conduct I am sure will justify the selection, and his past, justly merits the indulgence. I have the honor to be Very Respectfully Sir, Your Most Obt. Humble. Servt.
                    
                        James MillerCol 5th U S Infy
                    
                